SkyPeople Fruit Juice, Inc. 16F, National Development Bank Tower No. 2 Gaoxin 1st Road, Xi’an, PRC 710075 011-86-29-88377216 June 30, 2010 VIA EDGAR AND FACSIMILE (703) 813-6982 Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 Attention: RE: Anne Nguyen Parker, Branch Chief Norman von Holtzendorff, Attorney-Advisor SkyPeople Fruit Juice, Inc. Registration Statement on Form S-1 File No. 333-166194 (the “Registration Statement”) Ladies and Gentlemen: On June 29, 2010, the Company requested acceleration of the effective date and time of the Registration Statement to 4:30 p.m. on June 30, 2010. The Company hereby withdraws such request until further notice. Thank you for your assistance throughout the review process. Very truly yours, SkyPeople Fruit Juice, Inc. By: /s/ Yongke Xue Name: Yongke Xue Title: Chief Executive Officer cc: Rick Kline Laura Luo Wilson Sonsini Goodrich & Rosati, P.C.
